HENRIOD, Justice:
Review of the Commission’s denial of an award. Affirmed.
Petitioner was injured while working at a motel in 1959. She was paid compensation by the State Insurance Fund for a temporary period. The last compensation was paid in the same year. In 1965, about six years later, she filed a claim with the Commission for the first time, which was long *234after the -three-year .limitations statute.1 Counsel for applicant cited only Salt Lake City v. Industrial Commission 2 as a basis for compensation and continuing jurisdiction of the Commission. That case was reversed by McKee v. Industrial Commission,3 for the reasons therein enumerated, followed by Jones v. Industrial Commission,4 and the recent case of United States Smelting v. Nielsen,5 all of which are controlling here.
CROCKETT, C. J., and CALLISTER, TUCKETT, and ELLETT, JJ., concur.

. Title 35-1-99, Utah Code Annotated 1953.


. 93 Utah 510, 74 P.2d 657 (1937).


. 115 Utah 550. 206 P.2d 715 (1949).


. 17 Utah 2d 28, 404 P.2d 27 (1965).


. 19 Utah 2d 239, 430 P.2d 162, this Court.